Exhibit 10.2

ADOPTION AGREEMENT

THIS AGREEMENT is the adoption by STERIS Corporation (the “Employer”) of the
STERIS Corporation Deferred Compensation Plan (“Plan”).

WITNESSETH:

WHEREAS, the Employer desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder; and

WHEREAS, the Employer has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan, and Principal Life Insurance Company disclaims all liability for the legal
and tax consequences which result from the elections made by the Employer in
this Adoption Agreement;

NOW, THEREFORE, the Employer hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

ARTICLE I

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.



--------------------------------------------------------------------------------

ARTICLE II

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by and the term “Committee” shall mean:

 

___    (a)    The administrative committee of at least three individuals
appointed by the Board to serve at the pleasure of the Board. ___    (b)   
Employer.    XX (c) Other (specify): The Oversight Committee for the STERIS
Corporation 401(k) Plan (“Oversight Committee”) or, in the case of any
determinations or actions specific to a Participant who is an officer (as
defined in Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934
or in any successor to such Rule), the Compensation and Corporate Governance
Committee of the Board of Directors of STERIS or such Board of Directors. Any
actions or determinations which the Oversight Committee is authorized to take or
make may be taken or made by the Compensation and Corporate Governance
Committee. Any actions or determinations which the Compensation and Corporate
Governance Committee is authorized to take or make may be taken or made by the
Board of Directors of STERIS.

2.7 Compensation: The “Compensation” of a Participant shall mean all of a
Participant’s:

 

___

   (a)   Base salary. XX    (b)   Service Bonus. XX    (c)   Performance-Based
Compensation earned in a period of 12 months or more. XX    (d)   Commissions.
   (e)   Compensation received as an Independent Contractor reportable on Form
1099. XX    (f)   Other: Base salary, before giving effect to contributions made
by the Participant through a salary reduction agreement with an Employer to a
Code Section 401(k), 403(b), 408(k), 408(p) or 457 deferred compensation
arrangement or an executive nonqualified deferred compensation arrangement,
including the Plan, and before giving effect to amounts contributed to fringe
benefits by the Participant under a Code Section 125 plan.

 

- 2 -



--------------------------------------------------------------------------------

2.8 Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

 

___    (a)   The last business day of each Plan Year. ___    (b)   The last
business day of each calendar quarter during the Plan Year. ___    (c)   The
last business day of each month during the Plan Year. ___    (d)   The last
business day of each payroll period during the Plan Year. ___    (e)   Each pay
day as reported by the Employer. ___    (f)   Any business day on which the
Participant Deferral is received by the Provider. XX    (g)   Other: Any
business day on which the Participant Deferral is received by Principal Life
Insurance Company.

2.12 Effective Date:

 

XX    (a)   This is a newly-established Plan, and the Effective Date of the Plan
is September 1, 2006. ___    (b)   This is an amendment and restatement of a
plan named                              with an effective date of             .
The Effective Date of this amended and restated Plan is
                        . This is amendment number             .

2.18 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

XX    (a)   Age 65. ___    (b)   The later of age          or the             
anniversary of the participation commencement date. The participation
commencement date is the first day of the first Plan Year in which the
Participant commenced participation in the Plan. ___    (c)   Other:
                    .

 

- 3 -



--------------------------------------------------------------------------------

2.22 Participating Employer(s): As of the Effective Date, the following entities
are designated by STERIS Corporation as Participating Employer(s) under the
Plan, all with the same address and telephone number set forth below:

 

Name of Employer

  

Address

  

Telephone No.

   EIN STERIS Corporation    5960 Heisley Road    (440) 354-2600    34-1482024
   Mentor, OH 44060      

 

Name of Employer

  

EIN

American Sterilizer Company    25-0320960 SterilTek, Inc.    94-3350306 Isomedix
Operations Inc.    22-2773397 STERIS, Inc.    91-1904549 Strategic Technology
Enterprises, Inc.    01-0694100 STERIS Isomedix Services, Inc.    20-2091512

2.24 Plan: The name of the Plan as applied to the Employer is

STERIS Corporation Deferred Compensation Plan

2.25 Plan Administrator: The Plan Administrator shall be:

 

___    (a)   Committee. ___    (b)   Employer. XX    (c)   Other: STERIS
Corporation.

 

2.27 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

2.35 Trust:

 

XX    (a)   The Employer does desire to establish a “rabbi” trust for the
purpose of setting aside assets of the Employer contributed thereto for the
payment of benefits under the Plan. ___    (b)   The Employer does not desire to
establish a “rabbi” trust for the purpose of setting aside assets of the
Employer contributed thereto for the payment of benefits under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

___    (c)   The Employer desires to establish a “rabbi” trust for the purpose
of setting aside assets of the Employer contributed thereto for the payment of
benefits under the Plan upon the occurrence of a Change in Control.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.7 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

 

XX    (a)   Base salary, as defined in Section 2.7(f):     

maximum deferral: $                 or 25%

XX    (b)   Service Bonus:     

maximum deferral: $                  or 100%

XX    (c)   Performance-Based Compensation:     

maximum deferral: $                  or 100%

XX    (d)   Other: Commissions.     

maximum deferral: $                  or 100%

___    (e)   Participant deferrals not allowed.

4.2 Employer Credits: The Employer will make Employer Credits in the following
manner:

 

___    (a)   Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Participant in an amount
determined as follows:    ___   (i)    An amount determined each Plan Year by
the Employer.    ___   (ii)    Other:                     . ___    (b)  
Employer Profit Sharing Credits: The Employer may make profit sharing credits to
the Deferred Compensation Account of each Active Participant in an amount
determined as follows:    ___   (i)    An amount determined each Plan Year by
the Employer.    ___   (ii)    Other: _________________________________________.
XX    (c)   Other: The Employer may make discretionary credits to the Deferred
Compensation Accounts of such Participants as determined by the Compensation and
Corporate Governance Committee of the Board of Directors of STERIS or such Board
of Directors, which may be made to all or less than all the Participants. ___   
(d)   Employer Credits not allowed.

 

- 5 -



--------------------------------------------------------------------------------

5.3 Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

 

___    (a)    An amount to be determined by the Committee. ___    (b)    Other:
                                        
                                                                             .
XX    (c)    No additional benefits.

5.4 In-Service Distributions: In-service distributions are permitted under the
Plan:

 

XX    (a)    Yes, with respect to:      

___

   Participant Deferral Credits only.      

___

   Employer Credits only.       XX    Participant Deferral and Employer Credits.
      In-service distributions may be made in the following manner:       XX   
Single lump sum payment.       XX    Annual installment payments over no more
than 10 years.       If applicable, amounts not vested at the specified time of
distribution will be:      

___

   Forfeited      

___

   Distributed annually when vested ___    (b)    No in-service distributions
permitted.

5.5 Education Distributions: Education accounts are permitted under the Plan:

 

___

   (a)    Yes, with respect to:                   Participant Deferral Credits
only.                   Employer Credits only.                   Participant
Deferral and Employer Credits.       Education distributions may be made in the
following manner:                   Single lump sum payment.

 

- 6 -



--------------------------------------------------------------------------------

   ___    Annual installment payments over no more than              years.   
If applicable, amounts not vested at the specified time of distribution will be:
   ___    Forfeited    ___    Distributed annually when vested XX    (b)    No
education distributions permitted.

5.6 Change in Control: Participant may elect to receive distributions under the
Plan upon a Change in Control:

 

XX    (a)    Yes, Participants may elect upon initial enrollment to have
accounts distributed upon a Change in Control. ___    (b)    Participants may
not elect to have accounts distributed upon a Change in Control.

6.1 Payment Options: Any benefit payable under the Plan upon a Qualifying
Distribution Event may be made to the Participant or his Beneficiary (as
applicable) in any of the following payment forms, as selected by the
Participant in the Participant Deferral Agreement:

 

1.    Separation from Service other than Retirement, Death or Disability XX   
(a)    A lump sum in cash upon the date of the Qualifying Distribution Event.
___    (b)    Approximately equal annual installments over a term certain as
elected by the Participant upon his entry into the Plan not to exceed     
years. ___    (c)    Other:                                         
                                                                                
 . 2.    Separation from Service due to Retirement XX    (a)    A lump sum in
cash upon the date of the Qualifying Distribution Event. XX    (b)   
Approximately equal annual installments over a term certain as elected by the
Participant upon his entry into the Plan not to exceed 10 years. ___    (c)   
Other:                                         
                                                                                
 .

 

- 7 -



--------------------------------------------------------------------------------

3.    Death XX    (a)    A lump sum in cash upon the date of the Qualifying
Distribution Event. ___    (b)    Approximately equal annual installments over a
term certain as elected by the Participant upon his entry into the Plan not to
exceed __ years. ___    (c)    Other:                                         
                                                                                
 . 4.    Disability XX    (a)    A lump sum in cash upon the date of the
Qualifying Distribution Event. XX    (b)    Approximately equal annual
installments over a term certain as elected by the Participant upon his entry
into the Plan not to exceed 10 years. ___    (c)    Other:
                                        
                                                                                
 . 5.    Change in Control XX    (a)    A lump sum in cash upon the date of the
Qualifying Distribution Event. XX    (b)    Approximately equal annual
installments over a term certain as elected by the Participant upon his entry
into the Plan not to exceed 10 years. ___    (c)    Other:
                                        
                                                                                
 . ___    (d)    Not applicable (if not permitted in 5.6)

6.2 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, the vested balance in the Deferred Compensation Account of the
Participant will be distributed in a single lump sum payment if the payment
accompanies the termination of the Participant’s entire interest in the Plan and
the amount of such payment does not exceed $50,000.

 

- 8 -



--------------------------------------------------------------------------------

7. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

 

___    (a)    Normal Retirement Age.    ___    (b)    Death.       ___    (c)   
Disability.    ___    (d)    Change in Control       ___    (e)    Other:
                                        
                                        
                                                 .

XX

   (f)    Satisfaction of the vesting requirement specified below:    ___   
Employer Discretionary Credits:       ___    (i)    Immediate 100% vesting.   
   ___    (ii)    100% vesting after Years of Service.       ___    (iii)   
100% vesting at age             .                      (iv)   

Number of Years

of Service

        Vested
Percentage             Less than 1               %             1               %
            2               %             3               %             4      
        %             5               %             6               %         
   7               %             8               %             9               %
            10    or more            %       For this purpose, Years of Service
of a Participant shall be calculated from the date designated below:

___    (1)    First Day of Service. ___    (2)    Effective Date of the Plan
Participation. ___    (3)    Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Discretionary Credit is made to his or
her Deferred Compensation Account. Notwithstanding the vesting schedule elected
above, all Employer Discretionary Credits to the Deferred       Compensation
Account shall be 100% vested upon the following event(s):
                                         .

 

- 9 -



--------------------------------------------------------------------------------

___    

   Employer Profit Sharing Credits:       ___    (i)  

Immediate 100% vesting.

   ___    (ii)  

100% vesting after Years of Service.

   ___    (iii)  

100% vesting at age         .

     ___    (iv)  

Number of Years

of Service

       

Vested

Percentage

        Less than    1               %            1               %            2
              %            3               %            4               %      
     5               %            6               %            7               %
           8               %            9               %            10   
or more            %

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

___       (1)   First Day of Service. ___       (2)   Effective Date of the Plan
Participation. ___       (3)   Each Crediting Date. Under this option (3), each
Employer Credit shall vest based on the Years of Service of a Participant from
the Crediting Date on which each Employer Profit Sharing Credit is made to his
or her Deferred Compensation Account. Notwithstanding the vesting schedule
elected above, all Employer Profit Sharing Credits to the Deferred Compensation
Account shall be 100% vested upon the following event(s):
                            .

 

- 10 -



--------------------------------------------------------------------------------

XX

   Other Employer Credits:    XX   

(i)

  

Immediate 100% vesting.

   ___   

(ii)

  

100% vesting after Years of Service.

   ___   

(iii)

  

100% vesting at age     .

 

(iv)  

Number of Years

of Service

       Vested
Percentage   Less than    1              %   1              %   2              %
  3              %   4              %   5              %   6              %   7
             %   8              %   9              %   10   or more            %
  For this purpose, Years of Service of a Participant shall be calculated from
the date designated below:     

 

___

   (1)    First Day of Service.

___

   (2)    Effective Date of the Plan Participation.

___

   (3)    Each Crediting Date. Under this option (3), each Employer Credit shall
vest based on the Years of Service of a Participant from the Crediting Date on
which each Employer Credit is made to his or her Deferred Compensation Account.
Notwithstanding the vesting schedule elected above, all other Employer Credits
to the Deferred Compensation Account shall be 100% vested upon the following
event(s):                                                                  .

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section              of the Plan
shall be amended to read as provided in attached Exhibit             .

XX     There are no amendments to the Plan.

 

- 11 -



--------------------------------------------------------------------------------

17.9 Construction: The provisions of the Plan and Trust (if any) shall be
construed and enforced according to the laws of the State of OHIO, except to the
extent that such laws are superseded by ERISA and the applicable provisions of
the Code.

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

 

STERIS Corporation

Name of Employer

By:

 

/s/ William L. Aamoth

Authorized Person: Vice President and Corporate Treasurer

Date: August 31, 2006

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made by the Employer in this Adoption Agreement.

 

- 12 -